Citation Nr: 1224879	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-34 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include the threshold matter of whether the appellant is his lawful surviving spouse.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), to include the threshold matter of whether the appellant is the Veteran's lawful surviving spouse.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 and June 1972.  He died on April [redacted], 2007.  The appellant claims to be his surviving spouse.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the above claimed benefits.

The appellant provided testimony before a Decision Review Officer during a personal hearing at the RO in February 2012.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in October 2006.  

2.  The Veteran and the appellant did not have a child born of their union.

3.  The Veteran died on April [redacted], 2007.  

4.  The Veteran submitted a claim for service-connected benefits, which was received by VA on April [redacted], 2007.

5.  The Veteran's eligibility for service-connected benefits terminated before payment for such benefits would have become due or payable.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have not been met.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5112, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.159(d), 3.205, (2011).

2.  The criteria for accrued benefits based on a pending claim for service-connected benefits have not been met.  38 U.S.C.A. §§ 503, 1102, 1304, 1541, 5112, 5121, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.31, 3.159(d), 3.160, 3.500(g), 3.1000 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As explained below, the appellant fails to meet the definition of "surviving spouse" for the purpose of legal entitlement to VA death pension or DIC benefits, and the facts as they stand have not been disputed.  Moreover, any eligibility for accrued benefits terminated before such benefits would have been due or payable.  As such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); see also VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required pursuant to the VCAA.

DIC and Death Pension: Status as Surviving Spouse of the Veteran

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain DIC as well as death pension and any accrued benefits.  

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran: (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of Vietnam era Veterans, prior to May 8, 1985.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54(a) (2011).

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran: (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54(b) (2011).

VA DIC benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2011).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation, and pension benefits.  

The essential facts in this case are not in dispute.  The appellant and the Veteran were married in October 2006, less than one year before the Veteran's death in April 2007.  Accordingly, she fails to meet the definition of surviving spouse as set forth above.

The appellant argues that she is entitled to various VA benefits on the basis of her 40-year relationship to the Veteran, despite the fact that she was legally married to him for less than one year.  She neither alleges, nor does the record show, that they were married for greater than one year.  The appellant also did not have a child with the Veteran.  

The appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits because, while only married for less than one year, they had a long-standing friendship since high school.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described below, the status sought as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

There is no question that the Veteran and the appellant were not married for more than one year prior to his death and did not bear a child together.  They were married more than 34 years after service and well after the delimiting date for Vietnam era Veterans of May 8, 1985.  There is no allegation or suggestion in the evidence of record disputing these facts.  On the basis of the foregoing, the Board must find that she lacks basic eligibility for VA death pension, compensation, and DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  The law does not provide any relevant exception to in this case.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.



Accrued Benefits

VA accrued benefits are payable to a surviving spouse whose marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  A recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  Where the marriage meets the requirements of 38 C.F.R. § 3.1(j), date of marriage and continuous cohabitation are not factors.  38 C.F.R. § 3.1000(d)(1) (2011).  

In this case, the evidence establishes that the appellant was legally married to the Veteran from October 2006 until the time of his death.

Upon the death of a Veteran, the Veteran's lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, certain individuals may be entitled to accrued benefits under certain conditions.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).   Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The appellant's application for accrued benefits was received in June 2007, less than one year after the Veteran's death.

For a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  In turn, the term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  
38 C.F.R. § 3.160(d).

The RO received the Veteran's claim for service-connected benefits on April [redacted], 2007, the same day he died.  There is no evidence that a claim for benefits, either formal or informal, was received prior to that date.  

Pursuant to the provisions of 38 C.F.R. § 3.400(b)(1)(ii) (2011), the effective date of an award of service connection is the date of receipt of a claim, or the date entitlement arose, whichever is later.  Payment of monetary benefits will commence the month following the effective date of the award.  38 C.F.R. § 3.31 (2011).  

In this case, the effective date of the Veteran's eligibility for service-connected benefits would have been April [redacted], 2007.  Therefore, the earliest point at which monetary benefits could have begun was May 1, 2007.  

However, the effective date of discontinuance of compensation, dependency and indemnity compensation, or pension by reason of the death of the payee is the last day of the month before death occurred.  38 U.S.C.A. § 5112 (West 2002); 
38 C.F.R. § 3.500(g)(1) (2011).  In this case, that would have been March 31, 2007.  

As such, any award to the Veteran of service-connected benefits would have terminated March 31, 2007, prior to May 1, 2007, the earliest date of the period for which payment could be made.  Hence, at the time of the Veteran's death on April [redacted], 2007, no service-connected benefits were due or payable to the Veteran.  As there existed no service-connected benefits due or payable to the Veteran at the time of his death, the appellant is not entitled to accrued benefits based on any posthumous award of service-connected benefits as a result of a pending claim at the time of his death.  

Therefore, the Board need not make a decision on whether the Veteran's death was etiologically related to a disease or injury incurred during service.  

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  The law does not provide any relevant exception to in this case.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes is denied.

Entitlement to accrued benefits is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


